Citation Nr: 1042682	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to 
include as secondary to service-connected compression fracture of 
T 12 vertebra, lumbar myositis, L3-L4 and L4-L5, bulging discs 
and degenerative joint disease (DJD).  

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
compression fracture of T 12 vertebra, lumbar myositis, L3-L4 and 
L4-L5, bulging discs and DJD, and peptic ulcer disease (PUD), or 
hiatal hernia.  

3.  Entitlement to service connection for radiculopathy of the 
right and left lower extremities, to include as secondary to 
service-connected compression fracture of T 12 vertebra, lumbar 
myositis, L3-L4 and L4-L5, bulging discs and DJD.  

4.  Entitlement to a total rating based upon individual 
unemployability based upon service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1988 
and on active duty for training (ACDUTRA) from October 1988 to 
March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and November 2008 rating decisions of 
the San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issues on appeal.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he warrants service connection for a neck 
disorder, IBS, and radiculopathy of the right and left lower 
extremities caused by his service-connected disabilities.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  

A review of the record reveals that the Veteran underwent a VA 
examination in February 2006.  The Veteran's cervical spine, IBS, 
and radiculopathy of the right and left lower extremities were 
examined.  The report of the cervical spine and neurological 
examination determined that the Veteran's right cervical 
radiculopathy and bilateral carpal tunnel syndrome were 
"unrelated" to his service-connected thoracolumbar spine 
disability because they were separated distantly and 
anatomically.  It is not clear, however, as to whether the 
examiner considered the question of aggravation.  Similarly, 
while it was determined that the Veteran's IBS was neither the 
cause or the result of his service connected thoracolumbar 
disability, peptic ulcer disease, or hiatal hernia, the 
examiner's opinion did not address whether or not the Veteran's 
IBS was aggravated by any of his service-connected disabilities, 
to include use of medications to treat those conditions.  

Moreover, the Veteran's radiculopathy of the right and left lower 
extremities was also examined.  The findings related that there 
was no clinical or electrodiagnostic evidence of radiculopathy in 
the lower extremities present.  However, the examination report 
stated that electrodiagnostic verification was required of the 
lower extremities to assess the presence or not of a neuropathic 
process.  Although this was later performed in an 
electrodiagnostic test in November 2007, the examiner also did 
not address whether, in the alternative, the Veteran's claimed 
radiculopathy of the right and left lower extremities was 
aggravated by the claimed service-connected disability.  This 
should also be determined prior to final adjudication of the 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the Veteran to 
be scheduled for a VA examination to 
determine the nature and etiology of any 
currently diagnosed disability of the 
cervical spine or lower extremities.  All 
indicated studies should be performed.  After 
examination and review of the claims folder, 
the examiner provide an opinion, with 
supporting rationale, as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that: 

*	The Veteran's compression fracture of 
T 12 vertebra, lumbar myositis, L3-L4 
and L4-L5, bulging discs and 
degenerative joint disease, or chronic 
residuals related thereto, caused or 
aggravated a) a cervical spine disorder 
or b) radiculopathy of the lower 
extremities.

*	If it is determined that aggravation 
beyond the natural progress of disorders 
exists, the examiner should be asked to 
identify the baseline level of severity 
of the symptoms prior to aggravation and 
the level of severity of symptoms due to 
service connected aggravation.  

*	If no such relationship between the 
Veteran's thoracolumbar and cervical 
spine disorder and lower extremity 
radiculopathy are found, the examiner 
should opine as to whether the Veteran's 
current cervical spine disorder or 
radiculopathy of the lower extremities 
is related to military service or any 
event that occurred therein.  

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  If the 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state as such and specifically provide 
rationale as to why an opinion cannot be 
provided without resort to speculation.

2.  The AMC should arrange for the Veteran to 
be scheduled for a VA gastroenterology 
examination to determine the nature and 
etiology of his IBS.  All indicated studies 
should be performed.  After examination and 
review of the claims folder, the examiner 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that:

*	The Veteran's thoracic spine disability, 
peptic ulcer disease, and/or hiatal 
hernia, or any chronic residuals or use 
of medications related to those 
disabilities, caused or aggravated his 
IBS.

*	If it is determined that aggravation 
beyond the natural progress of disorders 
exists, the examiner should be asked to 
identify the baseline level of severity 
of the symptoms prior to aggravation and 
the level of severity of symptoms due to 
service connected aggravation.  

*	If no such relationship between the 
Veteran's service connected disabilities 
and IBS is found, the examiner should 
opine as to whether the Veteran's 
current IBS is related to military 
service or any event that occurred 
therein.  

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  If the 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state as such and specifically provide 
rationale as to why an opinion cannot be 
provided without resort to speculation.

3.  Thereafter, the RO/AMC will readjudicate 
the issues on appeal.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal.  They should be 
given an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The claim for 
a total rating based upon individual unemployability (TDIU) will 
be held in abeyance during the pendency of the appeal.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


